                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

AARON KEY, OTTONE GURALY,
DIANA ZACHER, NIKOLETT
GURALY, ANGELA GURALY, and
OTTO GURALY,

      Plaintiffs,

v.                                              Case No. 8:19-cv-01342-T-60JSS

KEVIN MCALEENAN, Acting
Secretary, Department of Homeland
Security; L. FRANCIS CISSNA,
Director, Citizenship and Immigration
Services,

      Defendant.
                                        /

         ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

      This matter is before the Court on Defendants’ motion to dismiss the

complaint as moot. (Doc. #12). Plaintiffs filed a response in opposition on October 8,

2019. (Doc. #18). After reviewing the motion, response, court file, and record, the

Court grants Defendants’ motion.

                                    Background

      Ottone Guraly is a citizen of Hungary. Upon her arrival in the United States,

she married Aaron Key, a U.S. citizen. Subsequently, Key filed immigration visa

petitions on behalf of Guraly and her four minor children (hereafter “Plaintiffs”).

Plaintiffs were granted conditional permanent status in 2014. In 2016, Plaintiffs

filed a Form I-751 seeking to remove the conditions placed on their resident status.


                                            1
U.S. Citizenship and Immigration Services approved their Form I-751 petition on

April 5, 2018, and issued separate Notices of Action to Plaintiffs. However,

Plaintiffs did not receive their Alien Registration Cards (“ARCs”) to replace their

expired “Green Cards” that were initially issued to them upon their admission to

the United States as conditional residents. Rather, on April 18, 2019, Citizenship

and Immigration Services informed Plaintiffs it was reopening their Form I-751

petitions and issued a decision terminating Plaintiffs’ conditional resident status.

       On June 3, 2019, Plaintiffs filed this action requesting that the Court either

(1) issue a writ of mandamus compelling Defendants to issue Plaintiffs their ARCs,

or, in the alternative, (2) require the agency to place Plaintiffs in removal

proceedings. 1 Defendants moved to dismiss Plaintiffs’ complaint because Plaintiffs’

placement in removal proceedings constitutes receipt of their remedy and leaves the

Court without an actual case and controversy to adjudicate. Plaintiffs’ response in

opposition alleges that Plaintiffs’ placement in removal proceedings does not mean

there is no case and controversy.

                                        Legal Standard

       The Constitution of the United States limits the jurisdiction of federal courts

to actual cases and controversies. See U.S. Const., art. III, § 2, cl. 1; Florida Ass’n of

Rehab. Facilities, Inc. v. Florida Dep’t of Health and Rehab. Servs., 225 F.3d 1208,

1217 (11th Cir. 2000) (“[a]ny decision on the merits of a moot case or issue would be



1While Plaintiffs request both remedies, their complaint makes it clear that Plaintiffs do not see the
second remedy as an equal substitute for the first, but rather as a remedy of last resort if the Court
were to not deny their primary remedy.


                                                  2
an impermissible advisory opinion”). A case is “moot” where a change in

circumstances results in the litigation no longer presenting a live controversy, thus

making it impossible for the Court to fashion meaningful relief. See Bennett v.

Jefferson Cty., Ala., 899 F.3d 1240, 1245 (11th Cir. 2018) (citing Arizonans for

Official English v. Arizona, 520 U.S. 43, 68 n.22 (1997)); Al Najjar v. Ashcroft, 273

F.3d 1330, 1336 (11th Cir. 2001).

                                      Discussion

      Upon review, the Court finds it does not have subject matter jurisdiction in

this case. A writ of mandamus is only an appropriate means of relief where (1) the

plaintiff has a clear right to the relief requested; (2) the defendant has a clear duty

to act; and (3) no other adequate remedy is available. Gupta v. U.S. Atty. Gen., 439

F. App’x. 858, 860–61 (11th Cir. 2011) (quoting Cash v. Barnhart, 327 F.3d 1252,

1258 (11th Cir. 2003)). Here, Plaintiffs have access to remaining alternate remedies

to adjust their status in removal proceedings; they must exhaust all such remedies

before bringing a claim in federal court. See id. at 860–61.

      Further, now that Plaintiffs are in removal proceedings, Defendants by law

cannot provide the requested relief because the United States Immigration Court

“has exclusive jurisdiction to adjudicate any application for adjustment of status the

alien may file.” See 8 C.F.R. § 1245.2(a)(1). As a result, even if the Court

theoretically were to issue the writ of mandamus that Plaintiffs request,

Defendants could not comply with the Court’s Order. Id. at 860 (citing Nyaga v.

Ashcroft, 323 F.3d 906, 916 (11th Cir. 2003) (ruling that, if an agency cannot




                                           3
provide the requested relief, the court should dismiss the mandamus action as

moot)). Consequently, there is no meaningful relief that the Court can provide, and

the case must be dismissed as moot.

It is hereby ORDERED, ADJUDGED, and DECREED:

      (1) The Defendants’ Motion to Dismiss is GRANTED. This case is
          DISMISSED.
      (2) The Clerk is directed to terminate all pending motions and close this case.

DONE and ORDERED in Chambers in Tampa, FL this 15th day of October, 2019.




                                             TOM BARBER
                                             UNITED STATES DISTRICT JUDGE




                                         4
